                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-150-MOC-DCK

 THOMAS MANNING,                                       )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )      ORDER
                                                       )
 WALMART, INC.,                                        )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 22) filed by Jennifer K. Staples, concerning Alison Day, on

March 31, 2021. Alison Day seeks to appear as counsel pro hac vice for Defendant. Upon review

and consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 22) is GRANTED. Alison Day is

hereby admitted pro hac vice to represent Defendant.


                                     Signed: March 31, 2021




      Case 3:20-cv-00150-MOC-DCK Document 23 Filed 03/31/21 Page 1 of 1
